Citation Nr: 0618289	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  05-10 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active service from February 1949 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for tinnitus and 
bilateral hearing loss, on the basis that new and material 
evidence had not been received.

The veteran provided testimony at a personal hearing at the 
RO in December 2004. A copy of the hearing transcript was 
placed in the claims file.

This case was previously before the Board in September 2005, 
at which time the Board reopened the service connection claim 
for hearing loss and remanded it, as well as the service 
connection claim for tinnitus, for additional evidentiary 
development.  At that time, the Board also noted that, in a 
statement from the veteran received in November 2003, he had 
described an accident which had occurred in service and 
resulted in an injury to his back, and said that he possibly 
had a residual present disability.  When seen at a VA clinic 
in July 2003, he mentioned the accident and said he now had 
back pain.  This appears to be an informal claim for 
entitlement to service connection for a back disorder, and is 
referred to the RO for appropriate development and 
adjudication.

In August 2005, the veteran, through his accredited 
representative, filed a motion for advancement on the docket 
under 38 U.S.C.A § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).  In August 2005, a Deputy Vice Chairman of the Board 
determined that good or sufficient cause has been shown, and 
granted the veteran's motion to advance his appeal on the 
Board's docket.


FINDINGS OF FACT

1.  The veteran's service medical records are not available, 
having presumably been destroyed in an accidental fire at the 
National Personnel Records Center in 1973.

2.  The competent and probative medical evidence of record 
preponderates against a finding that tinnitus was present in 
service or that tinnitus was manifested within one year after 
service, and any current tinnitus is not related to service 
or any incident of service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service or that sensorineural hearing loss was 
manifested within one year after service, and any current 
hearing loss is not related to service or any incident of 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may an organic disease of the nervous system 
(e.g., sensorineural hearing loss) be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may an organic disease of the nervous system (e.g., 
tinnitus) be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the requirement that a veteran must file a well-grounded 
claim in order to obtain VA assistance in developing 
evidence, and enhanced VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  As will 
be discussed below, the veteran has been provided a 
substantial amount of notice pertaining to the duty to 
assist.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In September 2003 and November 2005 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, the veteran was advised, by virtue of a 
detailed January 2005 statement of the case (SOC) of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the January 2005 SOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has recently stated, it 
is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The veteran did not respond 
to November 2005 correspondence from the RO requesting the 
veteran to identify or submit any additional evidence in 
support of his claim.  For the reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding these matters for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The claims for 
service connection are being denied, thereby rendering moot 
any concerns as to a rating or effective date for those 
issues.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

In May 1998, the veteran filed a claim for entitlement to 
service connection for bilateral hearing loss.

A request to the National Personnel Records Center (NPRC) for 
service medical records (SMRs) in August 1998 resulted in 
receipt of a service medical record with entries dated in 
October and November 1949, showing that the veteran had 
sought medical treatment for a stiff neck and then for tinea 
cruris.  Although the NPRC had sent that SMR, a second reply 
from the NPRC received in August 1998, dated approximately 
two weeks after the first reply, indicated that no records 
could be located and that it is possible that the veteran's 
case involved "fire related service," i.e., if his SMRs had 
existed and been in storage at the NPRC in July 1973, they 
would have been in an area that suffered the most damage in a 
fire which occurred there on that date.

In August 1998, the veteran submitted evidence consisting of 
a copy of a March 1952 memorandum which the veteran's 
Assistant Battalion Surgeon wrote to the Commanding Officer 
requesting that the veteran be excused permanently from all 
forms of physical training due to medical reasons 
(unspecified).

A VA audiology examination was conducted in August 1998.  The 
veteran reported having had a fungus infection many years ago 
in both ears, worse in the left than the right, with 
drainage.  He reported having had constant tinnitus in his 
left ear, which had started approximately 20 years earlier.  
He reported a history of military noise exposure from the 
aircraft flight line, tanks, and gunfire.  Average puretone 
air conduction thresholds for the 1000, 2000, 3000, and 4000 
hertz frequencies was 33 in the right ear and 46 in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 96 percent bilaterally.  A diagnosis of high frequency 
sensorineural hearing loss bilaterally, worse in the left 
ear, was made.

After review of the above evidence, in a November 1998 rating 
decision, the RO denied entitlement to service connection for 
bilateral hearing loss.

The veteran expressed disagreement with the decision and 
submitted a statement, a certificate of completion of a 
course in Topographic Computing in July 1949, duplicate 
copies of the March 1952 memorandum, a copy of his 
immunization register from 1949 to 1952, a discharge order, a 
January 1960 certificate of eligibility under the 
Servicemen's Readjustment Act of 1944 as amended, and a 
letter dated in December 1952 indicating that he had applied 
for a certificate of eligibility to attend a university under 
the provisions of Public Law 550.  In his 

November 1999 statement, the veteran claimed that a fungal 
infection acquired during service in the Philippines had 
caused damage to his ears which affected his hearing.

In July 2002, the NPRC issued correspondence indicating that 
the veteran's SMRs were not available, and were believed to 
have been destroyed in a fire in 1973.

The veteran presented testimony at a hearing held at the RO 
in December 2004.  He reported that he had spent 21/2 years of 
service in the Philippines, out in the fields largely doing 
survey work, during which time there was not much acoustic 
trauma.  The veteran reported that, while there, he was 
treated for fungus in the ears with "chloroquine."  
According to the veteran and his representative, the side 
effects of that medication can include nausea, hearing 
problems, and ringing in the ears.  The veteran testified 
that his post-service work included machinist/ironwork in a 
furnace factory, in which he wore no ear protection.  

A VA audio examination was conducted in November 2005, and 
the claims folder was reviewed.  The veteran complained of 
hearing loss and tinnitus.  It was noted that he worked in 
the U.S. Army Corps of Engineers from 1949 to 1952 as a 
mathematician in a topographic unit.  He reported that he was 
not exposed to much noise, and primarily worked in a jungle 
environment with a survey crew.  He said that in the tropics 
he was treated for a fungus infection in the ears, which was 
treated with drops.  It was noted that the veteran was 
briefly sent to Korea, where he was exposed to some artillery 
fire without hearing protection.  Post-service, the veteran 
worked in engineering and supervision of construction and in 
drilling oil and gas wells, wearing hearing protection when 
necessary

The veteran reported having constant bilateral tinnitus, 
worse in the left ear than the right, which he believed was a 
side effect from medication taken for malaria.  Average 
puretone air conduction thresholds for the 1000, 2000, 3000, 
and 4000 hertz frequencies was 44 in the right ear and 55 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 100 percent in the 
left ear.  Tympanogram showed normal middle ear mobility and 
pressure bilaterally.  A diagnosis of high frequency 
sensorineural hearing loss bilaterally, worse in the left 
ear, was made.

The examiner commented that the pattern of hearing loss was 
consistent with both aging and noise exposure.  It was noted 
that the veteran spent three years on active duty and most of 
this time was spent doing surveys, except for two brief 
occasions in Korea and Indochina, where he was exposed to 
artillery fire and assisted with howitzer training.  The 
examiner commented that the veteran's civilian work as an 
engineer and supervisor on construction projects and in 
oil/gas drilling had also exposed him to significant noise, 
and indicated that it appeared that he did not have adequate 
hearing protection during blasting and or other occasions of 
high noise.  The examiner opined that there is less than a 
50/50 chance that the veteran's hearing loss and tinnitus 
were caused by active duty noise exposure.  The examiner 
added that the veteran must consult an ENT about the 
relationship of the fungal infection and anti-malarial 
medication to his problems.  

III.  Legal Analysis

In a case where the veteran's service medical records are 
unavailable and presumed destroyed, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point 
out, however, the O'Hare precedent does not raise a 
presumption that the missing medical records would, if they 
still existed, necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.

Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided upon the evidence of 
record.

Pursuant to 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  In addition, the law provides 
that, where a veteran served ninety days or more of active 
military service, and sensorineural hearing loss or tinnitus 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  While the disease need not 
be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Generally, service connection for a disability is focused 
upon facts, as shown by evidence: (1) existence of a current 
disability; (2) existence of the disease or injury in 
service; and (3) a relationship or nexus between the current 
disability and any injury or disease incurred during service.  
See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 
Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992).  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

The veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus which are related to his period of 
active duty service.  The Board acknowledges that, inasmuch 
as there are virtually no SMRs available from the NPRC, 
either hearing loss nor tinnitus could possibly have been 
noted during service.

Certainly, by virtue of VA examinations conducted in 1998 and 
2005, the evidence shows the veteran has current bilateral 
hearing loss.  The Board notes that, although the veteran 
complained of tinnitus in 1998 and 2005, it was not actually 
clinically diagnosed at either time.  In order for the 
disorders to be service connected, there must be a 
relationship between them and the veteran's period of 
military service.  As described below, none of the evidence 
associated with the veteran's claims file shows a link 
between his military service and his current bilateral 
hearing loss and tinnitus.  

The first clinical indication of hearing loss and tinnitus is 
shown by a VA examination report of 1998.  Since the initial 
findings indicative of hearing loss and tinnitus were made 
nearly more than 45 years after the veterans separation from 
service, the presumptive provisions of 38 C.F.R. §§ 3.307 and 
3.309 are not applicable to the veteran, and do not provide a 
basis upon which service connection may be granted based upon 
evidence of the claimed disorders manifesting during the 
first post-service year.

The 1998 VA examination report indicates that the veteran 
reported that his tinnitus had begun 20 years previously, or 
in approximately 1978, more than 25 years after service, and 
that his hearing loss had begun in service after he had a 
fungus infection.  The Court has established that symptoms, 
not treatment, are the essence of continuity of 
symptomatology.  However, in a merits context, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, there is a 45-year gap in evidence of 
treatment from his discharge in 1952 until 1998, and the 
veteran did report receiving any specific treatment for 
hearing loss or tinnitus during that time.  In essence, the 
veteran's assertions of continuity and chronicity of 
bilateral hearing loss and tinnitus are unsupported.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of 
any medical records of diagnosis or treatment for many years 
after service is probative evidence against a claim).

The currently manifested tinnitus and bilateral hearing loss 
have not been linked by competent evidence or opinion to the 
veteran's period of service, nor does the evidence on file 
establish or even suggest such a relationship.  When examined 
in 2005 by VA, the examiner noted the veteran's fairly 
minimal acoustic trauma sustained in service and a history of 
significant post-service noise exposure as a civilian 
employee, as reported by the veteran himself.  Having 
reviewed the claims folder and results of audiological 
testing as well as the history provided by the veteran, the 
examiner opined that the pattern of hearing loss was 
consistent with both the aging process and noise exposure, 
and that there was less than a 50/50 chance that the 
veteran's hearing loss and/or tinnitus were caused by active 
duty noise exposure.  There is no opinion of record to the 
contrary.  

The veteran has raised a variety of theories regarding the 
etiology of his tinnitus and hearing loss, including being 
related to medication taken to treat fungus of the ear and/or 
malaria during service.  We are aware that records may have 
been lost or destroyed over the years, and we have no reason 
to doubt the veracity of the veteran's assertions that he may 
have been treated with medication for ear fungus and malaria 
in service.  The veteran believes that these conditions 
treated in service, or medications taken therefor, are 
related to his currently claimed bilateral hearing loss and 
tinnitus.  His sincerity is not in question.  However, while 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  

Neither the currently diagnosed tinnitus and bilateral 
hearing loss has been linked by competent evidence or opinion 
to the veteran's period of service or any incident therein, 
nor does the evidence on file establish or even suggest such 
a relationship.  The requirement of an evidentiary showing of 
such a relationship has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no such 
connection has been established by competent evidence.

As the evidence preponderates against the claims for service 
connection for bilateral hearing loss and tinnitus, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


